COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-055-CV
 
 
CLAYTON
LORENZO DOBBINS                                               APPELLANT
 
                                                   V.
 
HOLLY
R. BANKS                                                                   APPELLEE
 
                                               ----------
             FROM
THE 362ND DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s
request to dismiss the appeal.  It is the
court=s
opinion that the request should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
 
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: June 22, 2006




[1]See Tex. R. App. P. 47.4.